DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 27 June 2022.
2.  Claims 2-16 are pending in the application.
3.  Claims 2-16 have been rejected.
4.  Claim 1 has been cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 23 March 2021 and 27 June 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,944,788 B2 (hereinafter the ‘788 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘788 patent in that the claims of the ‘788 patent contain all of the limitations of the instant application.  Claims 2-16 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘788 patent, and as such, is unpatentable for obvious-type double patenting.
The ‘788 patent teaches, A computer-implemented method for verifying a first electronic mail (email) from a first user to a second user, the method comprising: 
(a) sending the first email simultaneously to both an email address of the second user and an email address of a verification server, wherein the verification server is configured to facilitate verification of online communications [column 29, lines 54-61]; 
(b) determining, by the verification server, a return path email address of the first email matches a given verified email address [column 29, lines 62-67]; and 
(c) sending a confirmation email from the email address of the verification server to the return path email address of the first email for confirming that the first user sent the first email [column 30, lines 1-6].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claim(s) 2, 5, 7, 11, 12 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson et al U.S. Patent No. 9,847,973 B1 (hereinafter Jakobsson) in view of Duxbury et al US 2006/0168028 A1 (hereinafter Duxbury).
As to claim 2, Jakobsson discloses a computer-implemented method for verifying a first electronic mail (email) from a first user to a second user, the method comprising: 
(a) sending the first email simultaneously to both an email address of the second user and an email address of a verification server, wherein the verification server is configured to facilitate verification of online communications (i.e. authenticating message using characteristics of message such as address) [column 12, lines 36-61]; 
(b) determining, by the verification server, a return path email address of the first email matches a given verified email address (i.e. based on properties of the message such as IP address) [column 12, lines 36-61]. 
Jakobsson does not teach (c) sending a confirmation email from the email address of the verification server to the return path email address of the first email for confirming that the first user sent the first email.  
Duxbury teaches sending a confirmation email from the email address of the verification server to the return path email address of the first email for confirming that the first user sent the first email (i.e. including a flag that indicates that the origin of the e-mail message can be confirmed) [0018].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jakobsson so that a confirmation email would have been sent from the email address of the verification server to the return path email address of the first email for confirming that the first user sent the first email.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jakobsson by the teaching of Duxbury because it improves security with regard to detecting and preventing rogue e-mail messages resulting from e-mail spoofing [0003].
As to claim 5, Duxbury teaches the method of claim 2, wherein the confirmation email comprises instructions for confirming within a finite time restraint (i.e. predetermined time period) [0020].
As to claim 7, Jakobsson discloses a system for verifying a first electronic mail (email) from a first user to a second user, the system comprising: 
a communications interface in communication with a first user device of the first user and a second user device of the second user over a computer network [column 4, lines 15-41]; 
a database configured to store a plurality of verified email addresses (i.e. in the analysis server) [column 5, lines 27-49]; and 
one or more computer processors operatively coupled to the communications interface and the database, wherein the one or more computer processers are individually or collectively programmed to: 
(a) send the first email simultaneously to both an email address of the second user and an email address of the communications interface (i.e. authenticating message using characteristics of message such as address) [column 12, lines 36-61]; 
(b) determine a return path email address of the first email matches a given verified email address (i.e. based on properties of the message such as IP address) [column 12, lines 36-61]. 
Jakobsson does not teach (c) send a confirmation email from the email address of the communications interface to the return path email address of the first email for confirming that the first user sent the first email.  
Duxbury teaches sending a confirmation email from the email address of the communications interface to the return path email address of the first email for confirming that the first user sent the first email (i.e. including a flag that indicates that the origin of the e-mail message can be confirmed) [0018].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jakobsson so that a confirmation email would have been sent from the email address of the communications interface to the return path email address of the first email for confirming that the first user sent the first email.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jakobsson by the teaching of Duxbury because it improves security with regard to detecting and preventing rogue e-mail messages resulting from e-mail spoofing [0003].
As to claim 11, Duxbury teaches the system of claim 7, wherein the confirmation email comprises instructions for confirming within a finite time restraint (i.e. predetermined time period) [0020].  
As to claim 12, Jakobsson discloses a tangible computer readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to perform a computer-implemented method for verifying a first electronic mail (email) from a first user to a second user, the method comprising: 
(a) sending the first email simultaneously to both an email address of the second user and an email address of a verification server, wherein the verification server is configured to facilitate verification of online communications (i.e. authenticating message using characteristics of message such as address) [column 12, lines 36-61]; 
(b) determining, by the verification server, a return path email address of the first email matches a given verified email address (i.e. based on properties of the message such as IP address) [column 12, lines 36-61].
Jakobsson does not teach (c) sending a confirmation email from the email address of the verification server to the return path email address of the first email for confirming that the first user sent the first email. 
Duxbury teaches sending a confirmation email from the email address of the verification server to the return path email address of the first email for confirming that the first user sent the first email (i.e. including a flag that indicates that the origin of the e-mail message can be confirmed) [0018].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jakobsson so that a confirmation email would have been sent from the email address of the verification server to the return path email address of the first email for confirming that the first user sent the first email.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jakobsson by the teaching of Duxbury because it improves security with regard to detecting and preventing rogue e-mail messages resulting from e-mail spoofing [0003].
As to claim 15, Duxbury teaches the method of claim 12, wherein the confirmation email comprises instructions for confirming within a finite time restraint (i.e. predetermined time period) [0020].
8.  Claim(s) 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson et al U.S. Patent No. 9,847,973 B1 (hereinafter Jakobsson) and Duxbury et al US 2006/0168028 A1 (hereinafter Duxbury) as applied to claims 2, 7 and 12 above, and further in view of Bauchot et al U.S. Patent No. 7,725,549 B2 (hereinafter Bauchot).
As to claim 3, the Jakobsson-Duxbury combination does not teach the method of claim 2, wherein the first email is sent to the verification server using an electronic mail transmission protocol.  
Bauchot teaches the first email is sent to the verification server using an electronic mail transmission protocol (i.e. electronic mail transmission protocols such as SMTP) [column 1, lines 14-25].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination so that the first email would have been sent to the verification server using an electronic mail transmission protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination by the teaching of Bauchot because it provides an efficient method to manage responses [column 2 line 67 to column 3 line 4].
As to claim 8, the Jakobsson-Duxbury combination does not teach the system of claim 7, wherein the first email is sent to the verification server using an electronic mail transmission protocol.
Bauchot teaches the first email is sent to the verification server using an electronic mail transmission protocol (i.e. electronic mail transmission protocols such as SMTP) [column 1, lines 14-25].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination so that the first email would have been sent to the verification server using an electronic mail transmission protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination by the teaching of Bauchot because it provides an efficient method to manage responses [column 2 line 67 to column 3 line 4].
As to claim 13, the Jakobsson-Duxbury combination does not teach the method of claim 12, wherein the first email is sent to the verification server using an electronic mail transmission protocol.
Bauchot teaches the first email is sent to the verification server using an electronic mail transmission protocol (i.e. electronic mail transmission protocols such as SMTP) [column 1, lines 14-25].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination so that the first email would have been sent to the verification server using an electronic mail transmission protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination by the teaching of Bauchot because it provides an efficient method to manage responses [column 2 line 67 to column 3 line 4].
9.  Claim(s) 4, 6, 9, 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson et al U.S. Patent No. 9,847,973 B1 (hereinafter Jakobsson) and Duxbury et al US 2006/0168028 A1 (hereinafter Duxbury) as applied to claims 2, 7 and 12 above, and further in view of Alen et al US 2017/0264611 A1 (hereinafter Alen).
As to claim 4, the Jakobsson-Duxbury combination does not teach the method of claim 2, wherein the given verified email address is stored in the verification server when an owner of the given verified email address is registered to the verification server and has verified ownership of the given verified email address.  
Alen teaches that the given verified email address is stored in the verification server when an owner of the given verified email address is registered to the verification server and has verified ownership of the given verified email address (i.e. verifying ownership of the newly supplied email address) [0028].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination so that the given verified email address would have been stored in the verification server when an owner of the given verified email address was registered to the verification server and had verified ownership of the given verified email address.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination by the teaching of Alen because it helps verify that a user has access to the email address [0002].
As to claim 6, the Jakobsson-Duxbury combination does not teach the method of claim 2, wherein the instructions for confirming is selected from one or more of clicking on a unique confirmation link, button, or hyperlink provided in the body of the confirmation email, re-entering a code or a password provided in the body of the confirmation email into another location, and scanning a code.  
Alen teaches that the instructions for confirming is selected from one or more of clicking on a unique confirmation link, button, or hyperlink provided in the body of the confirmation email, re-entering a code or a password provided in the body of the confirmation email into another location, and scanning a code (i.e. using link in the mail to verification) [0015].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination so that the instructions for confirming would have been selected from one or more of clicking on a unique confirmation link, button, or hyperlink provided in the body of the confirmation email, re-entering a code or a password provided in the body of the confirmation email into another location, and scanning a code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination by the teaching of Alen because it helps verify that a user has access to the email address [0002].
As to claim 9, the Jakobsson-Duxbury combination does not teach the system of claim 7, wherein the given verified email address is stored in the database when an owner of the given verified email address has verified ownership of the given verified email address.  
Alen teaches that the given verified email address is stored in the verification server when an owner of the given verified email address is registered to the verification server and has verified ownership of the given verified email address (i.e. verifying ownership of the newly supplied email address) [0028].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination so that the given verified email address would have been stored in the verification server when an owner of the given verified email address was registered to the verification server and had verified ownership of the given verified email address.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination by the teaching of Alen because it helps verify that a user has access to the email address [0002].
As to claim 10, the Jakobsson-Duxbury combination does not teach the system of claim 7, wherein the instructions for confirming is selected from one or more of clicking on a unique confirmation link, button, or hyperlink provided in the body of the confirmation email, re-entering a code or a password provided in the body of the confirmation email into another location, and scanning a code.  
Alen teaches that the instructions for confirming is selected from one or more of clicking on a unique confirmation link, button, or hyperlink provided in the body of the confirmation email, re-entering a code or a password provided in the body of the confirmation email into another location, and scanning a code (i.e. using link in the mail to verification) [0015].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination so that the instructions for confirming would have been selected from one or more of clicking on a unique confirmation link, button, or hyperlink provided in the body of the confirmation email, re-entering a code or a password provided in the body of the confirmation email into another location, and scanning a code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination by the teaching of Alen because it helps verify that a user has access to the email address [0002].
As to claim 14, the Jakobsson-Duxbury combination does not teach the method of claim 12, wherein the given verified email address is stored in the verification server when an owner of the given verified email address is registered to the verification server and has verified ownership of the given verified email address.  	 
Alen teaches that the given verified email address is stored in the verification server when an owner of the given verified email address is registered to the verification server and has verified ownership of the given verified email address (i.e. verifying ownership of the newly supplied email address) [0028].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination so that the given verified email address would have been stored in the verification server when an owner of the given verified email address was registered to the verification server and had verified ownership of the given verified email address.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination by the teaching of Alen because it helps verify that a user has access to the email address [0002].
As to claim 16, the Jakobsson-Duxbury combination does not teach the method of claim 12, wherein the instructions for confirming is selected from one or more of clicking on a unique confirmation link, button, or hyperlink provided in the body of the confirmation email, re-entering a code or a password provided in the body of the confirmation email into another location, and scanning a code.
Alen teaches that the instructions for confirming is selected from one or more of clicking on a unique confirmation link, button, or hyperlink provided in the body of the confirmation email, re-entering a code or a password provided in the body of the confirmation email into another location, and scanning a code (i.e. using link in the mail to verification) [0015].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination so that the instructions for confirming would have been selected from one or more of clicking on a unique confirmation link, button, or hyperlink provided in the body of the confirmation email, re-entering a code or a password provided in the body of the confirmation email into another location, and scanning a code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jakobsson-Duxbury combination by the teaching of Alen because it helps verify that a user has access to the email address [0002].
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Liebmann et al US 2014/0020047 A1 directed to applying policies to an email message that includes receiving, by an inbound policy module in a protected network message metadata of an email message [abstract].
B.  Santamaria et al US 2013/0332607 A1 directed to managing access to a user account from an electronic device [abstract].
C.  Wilson et al U.S. Patent No. 9,799,071 B1 directed to registering an account with a payment service system on behalf of a customer in response to a payment card associated with the customer being used at a point of sale terminal [abstract].
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492